Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOSHUA PRITCHETT on 1/5/2021.

The application has been amended as follows: 

	1. (Currently Amended) A time synchronization method, comprising: 
	receiving, by a receive-end device, a first timestamp sent by a transmit-end device, and receiving a first header signal sent by the transmit-end device, wherein the first header signal is sent by a first channel medium conversion module in the transmit-end device, the first timestamp indicates a first moment at which the first channel medium conversion module sends the first header signal and generates a first trigger signal that is received by a first stamping module, and a second timestamp corresponds 

	sending, by the second channel medium conversion module corresponds to ;
	sending, by the second channel medium conversion module, a third trigger signal to the second stamping module responsive to sending the second header signal to the first channel medium conversion module; 
	receiving, by the receive-end device, a fourth timestamp sent by the transmit-end device, wherein the fourth timestamp indicates a fourth moment at which the transmit-end device receives the second header signal; and 
	synchronizing, by the receive-end device, time with the transmit-end device based on the first moment, the second moment, the third moment, and the fourth moment.
2. (Currently Amended) The time synchronization method according to claim 1, wherein the first moment includes a moment at which the first stamping module in the transmit-end device receives the first trigger signal sent by the first channel medium Page 2 of 16Docket No. C6428-020App. No. 16/730,027conversion module, the third moment includes a moment at which the second stamping the third trigger signal sent by the second channel medium conversion module, and the fourth moment includes a moment at which the first stamping module receives a fourth trigger signal sent by the first channel medium conversion module.  

3. (Previously Presented) The method according to claim 2, wherein the first header signal is received by the second channel medium conversion module, and after the second channel medium conversion module receives the first header signal sent by the first channel medium conversion module, the method further comprises: 
sending, by the second channel medium conversion module, the second trigger signal to the second stamping module; 
generating, by the second stamping module, the second timestamp when the second stamping module receives the second trigger signal, and sending the second timestamp to a processor in the receive-end device, wherein the second timestamp indicates the second moment.  

4. (Currently Amended) The method according to claim 2, wherein after the second channel medium conversion module sends the second header signal to the first channel medium conversion module, the method further comprises: 

generating, by the second stamping module, the third timestamp when the second stamping module receives the third trigger signal, and 


5. (Currently Amended) A time synchronization method, comprising: 
sending, by a transmit-end device, a first timestamp to a receive-end device, and sending a first header signal to the receive-end device, generating, by a first channel medium conversion module, a first trigger signal responsive to sending the first header signal, 
wherein the first header signal is sent by the first channel medium conversion module in the transmit-end device, the first timestamp indicates a first moment at which the first channel medium conversion module sends the first header signal, and a second timestamp corresponds to 
receiving, by the transmit-end device, a second header signal sent by the receive-end device, wherein the second header signal is sent by a second channel medium conversion module in the receive-end device, a third timestamp corresponds to corresponds to 
and 
,
wherein a third trigger signal is sent by the second channel medium conversion module to a second stamping module of the receive-end device responsive to receiving, at the first channel medium conversion module, the second header signal from the second channel medium conversion module.  

6. (Currently Amended) The time synchronization method according to claim 5, wherein, the second moment includes a moment at which a second stamping module in the receive- end device receives a second trigger signal sent by the second channel medium conversion module, the third moment includes a moment at which the second stamping module receives [[a]]the third trigger signal sent by the second channel medium conversion module, and Page 4 of 16Docket No. C6428-020 App. No. 16/730,027the fourth moment includes a moment at which the first stamping module receives a fourth trigger signal sent by the first channel medium conversion module.  

7. (Original) The method according to claim 6, wherein after the first channel medium conversion module sends the first header signal to the second channel medium conversion module, the method further comprises: sending, by the first channel medium conversion module, the first trigger signal to the first stamping module; generating, by the first stamping module, the first timestamp when the first stamping module receives 

8. (Currently Amended) The method according to claim 6, wherein the second header signal is received by the first channel medium conversion module, and after the first channel medium conversion module receives the second header signal sent by the second channel medium conversion module, the method further comprises: sending, by the first channel medium conversion module, the fourth trigger signal to the first stamping module; generating, by the first stamping module, the fourth timestamp when the first stamping module receives the fourth trigger signal, and sending the fourth timestamp to the processor in the transmit-end device.  

9. (Original) The method according to claim 6, wherein the sending, by the transmit-end device, the first timestamp to the receive-end device comprises: sending, after receiving the first timestamp sent by the first stamping module, a synchronization message to the receive-end device by the first channel medium conversion module, wherein the synchronization message carries the first timestamp.  

10. (Original) The method according to claim 6, wherein the sending, by the transmit-end device, the fourth timestamp to the receive-end device comprises: sending, after receiving the fourth timestamp sent by the first stamping module, a delay response message to the receive-end device by the first channel medium conversion module, wherein the delay response message carries the fourth timestamp.  

11. (Currently Amended) A receive-end device, comprising: 
a processor; and 
a second channel medium conversion module configured to: 
receive a first timestamp sent by a transmit-end device and receive a first header signal sent by the transmit-end device, wherein the first header signal is sent by a first channel medium conversion module in the transmit-end device, the first timestamp indicates a first moment at which the first channel medium conversion module sends the first header signal and generates a first trigger signal that is received by a first stamping module, and a second timestamp corresponding to 
generate a second trigger signal responsive to the second channel medium conversion module being configured to receive the first header signal, the second moment including a moment at which a second stamping module in the receive-end device receives the second trigger signal sent by the second channel medium conversion module; 
send a second header signal, by the second channel medium conversion module, to the transmit-end device, wherein a third timestamp corresponding to ;
sending, by the second channel medium conversion module, a third trigger signal to the second stamping module responsive to sending the second header signal to the first channel medium conversion module; 
receive a fourth timestamp sent by the transmit-end device, wherein the fourth timestamp indicates a fourth moment at which the transmit-end device receives the second header signal; and 
the processor is configured to synchronize time with the transmit-end device based on the first moment, the second moment, the third moment, and the fourth moment.  

12. (Currently Amended) The receive-end device according to claim 11, wherein the receive- end device further comprises: the second stamping module, wherein the first moment includes a moment at which  the first stamping module in the transmit-end device receives the first trigger signal sent by the first channel medium conversion module, the third moment includes a moment at which the second stamping module receives [[a]]the third trigger signal sent by the second channel medium conversion module, and the fourth moment includes a moment at which the first stamping module receives a fourth trigger signal sent by the first channel medium conversion module.  

13. (Previously Presented) The receive-end device according to claim 12, wherein after the second channel medium conversion module receives the first header signal sent by the first channel medium conversion module, the second channel medium conversion module is further configured to send the second trigger signal to the 

14. (Currently Amended) The receive-end device according to claim 12, wherein after the second channel medium conversion module sends the second header signal to the first channel medium conversion module,

15. (Currently Amended) A transmit-end device, comprising: 
a processor; and 
a first channel medium conversion module configured to: 
send a first timestamp to a receive-end device and send a first header signal to the receive-end device, generate a first trigger signal responsive to the first channel medium conversion module being configured to send the first header signal, wherein the first header signal is sent by the first channel medium conversion module in the transmit-end device, the first timestamp indicates a first moment at which the first channel medium conversion module sends the first header signal, and a second timestamp corresponding to 
receive a second header signal sent by the receive-end device, wherein the second header signal is sent by a second channel medium conversion module in the receive-end device, a third timestamp corresponding to corresponding to 
send the fourth timestamp to the receive-end device, so that the receive-end device can synchronize time with the transmit-end device based on the first moment, the second moment, the third moment, and the fourth moment, wherein the fourth timestamp indicates the fourth moment; and the processor is configured to communicate with the first channel medium conversion module,
wherein a third trigger signal is sent by the second channel medium conversion module to a second stamping module of the receive-end device responsive to receiving, at the first channel medium conversion module, the second header signal from the second channel medium conversion module.  

16. (Currently Amended) The transmit-end device according to claim 15, wherein the transmit-end device further comprises: a first stamping module, wherein the second moment includes a moment at which a second stamping module in the receive- end device receives a second trigger signal sent by the second channel medium conversion the third trigger signal sent by the second channel medium conversion module, and the fourth moment includes a moment at which the first stamping module receives a fourth trigger signal sent by the first channel medium conversion module.  

17. (Original) The transmit-end device according to claim 16, wherein after the first channel medium conversion module sends the first header signal to the second channel medium conversion module, the first channel medium conversion module is further configured to send the first trigger signal to the first stamping module; and the first stamping module is configured to generate the first timestamp when receiving the first trigger signal, and send the first timestamp to the processor in the transmit-end device.  

18. (Original) The transmit-end device according to claim 16, wherein the first channel medium conversion module is further configured to send the fourth trigger signal to the first stamping module after receiving the second header signal sent by the second channel medium conversion module; and the first stamping module is further configured to generate the fourth timestamp when receiving the fourth trigger signal, and send the fourth timestamp to the processor in the transmit- end device.  

19. (Original) The transmit-end device according to claim 16, wherein the first channel medium conversion module is configured to send the first timestamp to the receive-end device comprises: the processor in the transmit-end device is further 

20. (Original) The transmit-end device according to claim 16, wherein the first channel medium conversion module is further configured to send a fourth timestamp to the receive-end device comprises: the processor in the transmit-end device is further configured to send, after receiving the fourth timestamp sent by the first stamping module, a delay response message to the receive-end device by using the first channel medium conversion module, wherein the delay response message carries the fourth timestamp.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1-4, 11-14, a time synchronization method/device, comprising: 
	receiving, by a receive-end device, a first timestamp sent by a transmit-end device, and receiving a first header signal sent by the transmit-end device, wherein the first header signal is sent by a first channel medium conversion module in the transmit-end device, the first timestamp indicates a first moment at which the first channel medium conversion module sends the first header signal and generates a first trigger signal that is received by a first stamping module, and a second timestamp corresponding to a second moment at which the receive-end device receives the first header signal; 
	generating, by a second channel medium conversion module, a second trigger signal responsive to receiving the first header signal, the second moment including a moment at which a second stamping module in the receive-end device receives the second trigger signal sent by the second channel medium conversion module;
	sending, by the second channel medium conversion module, a second header signal to the transmit-end device, wherein the second header signal is sent by the second channel medium conversion module in the receive-end device, and a third timestamp corresponding to a third moment at which the receive-end device sends the second header signal;
	sending, by the second channel medium conversion module, a third trigger signal to the second stamping module responsive to sending the second header signal to the first channel medium conversion module; 
	receiving, by the receive-end device, a fourth timestamp sent by the transmit-end device, wherein the fourth timestamp indicates a fourth moment at which the transmit-end device receives the second header signal; and 
synchronizing, by the receive-end device, time with the transmit-end device based on the first moment, the second moment, the third moment, and the fourth moment…in combination with other limitations.

Regarding claim 5-10, 15-20 A transmit-end device (method), comprising: 
a processor; and 
a first channel medium conversion module configured to: 
send a first timestamp to a receive-end device and send a first header signal to the receive-end device, generate a first trigger signal responsive to the first channel medium conversion module being configured to send the first header signal, wherein the first header signal is sent by the first channel medium conversion module in the transmit-end device, the first timestamp indicates a first moment at which the first channel medium conversion module sends the first header signal, and a second timestamp corresponding to a second moment at which the receive-end device receives the first header signal, the first moment including a moment at which a first stamping module in the transmit-end device receives the first trigger signal sent by the first channel medium conversion module; 
receive a second header signal sent by the receive-end device, wherein the second header signal is sent by a second channel medium conversion module in the receive-end device, a third timestamp corresponding to a third moment at which the receive-end device sends the second header signal, and a fourth timestamp corresponding to a fourth moment at which the transmit-end device receives the second header signal; and 
send the fourth timestamp to the receive-end device, so that the receive-end device can synchronize time with the transmit-end device based on the first moment, the second moment, the third moment, and the fourth moment, wherein the fourth 
wherein a third trigger signal is sent by the second channel medium conversion module to a second stamping module of the receive-end device responsive to receiving, at the first channel medium conversion module, the second header signal from the second channel medium conversion module…in combination of other limitations. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461